DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The Applicant has filed three sets of claims (31 March 2022, 2 June 2022 and 8 August 2022) in this Application as of the date of the drafting of this Office Action.  The Restriction requirement of 6 June 2022 was drafted and posted, but apparently not mailed, before receipt of the preliminary claim amendments of 2 June 2022.  The claim amendments of 2 June 2022 cancelled claims 1-20 and added new claims 21-22.  However, in their response to the Restriction requirement, the Applicant introduced a new claim set which includes an amended version of previously indicated cancelled claim 19 along with “new” claims 21-22 which were previously presented in the amendments of 2 June 2022.  
The Office deems the claims of 8 August 2022 to be the claims of record.  For the purposes of examination, claim 19 is deemed to be “currently amended” and claims 21-22 are deemed to be “previously presented”.
As will be detailed in the Election/Restriction section below, claim 19 is deemed to be withdrawn.



Election/Restrictions
Applicant’s election of Species d (figs. 26-43) in the reply filed on 8 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Applicant contends in their Remarks of 8 August 2022 that claims 19, 21 and 22 encompass Species d.  However after a review of the specification, claim 19 is not deemed to be encompassed by Species d.  
Claim 19 recites, “a first distal articulation driver… a second distal articulation driver…drive means interfacing with said first distal articulation driver and said second distal articulation driver such that when said first distal articulation driver is moved in said distal direction, said drive means drives said second distal articulation driver in said proximal direction to articulate said surgical end effector about said articulation axis in a first articulation direction and when said first distal articulation driver is moved in said proximal direction, said drive means drives said second distal articulation driver in said distal direction to articulate said surgical end effector about said articulation axis in a second articulation direction that is opposite to said first articulation direction ”.  In short, there are two distinct distal articulation drivers (first and second) and that a separate driver effectuates a movement whereby when the first driver moves in one direction (either distal or proximal direction) the second driver moves in the opposite direction (either proximal or distal direction).  
However, Species d (figs. 26-43) does not have this claimed feature.  The instant Specification denotes the first articulation driver as rod #2370 (see instant PG Pub paragraph 0281) and the second articulation driver as looped cable #2380.  As seen in figs. 31-32, when the second driver moves in the proximal direction, the looped cable #2380 maintains its relative position as it is a loop anchored at both ends.  Insofar as it can be said to move, it moves in the same direction as the attached first articulation driver, rod #2370, and not the opposite direction as claimed.  Additionally, because #2370 is the first articulation driver, there is no remaining element that is a clear drive means interfacing with both the first and second articulation drivers of embodiment d as required in claim 19.  
Claim 19 is withdrawn as it is deemed to be directed to an unelected embodiment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US Patent 7,857,183 B2) hereinafter referred to as Shelton in view of Zemlok et al. (US Patent 2011/0017801 A1) hereinafter referred to as Zemlok.
Regarding claim 21, Shelton discloses a surgical stapling system (1200; 200), comprising:
a housing (1208);
a shaft (1206; 204) extending distally from the housing;
an end effector (1212; 12) movable between an open configuration and a closed configuration (col. 5 lines 14-25; col. 7 line 50 – col. 8 line 7), the end effector comprising:
a cartridge jaw (1216; 18) comprising a replaceable staple cartridge (1218; 20), wherein the staple cartridge comprises staples removably stored therein (col. 8 lines 33-40); and
an anvil jaw (1214; 22);
a firing drive, comprising:
a flexible (col. 8 lines 19-25; figs. 10-11; fig. 24) drive bar (270; 1314; 2508) comprising a supported portion (a portion of the middle part of the bar supported by any of #240, 1242 or 2512) having a perimeter (perimeter seen in figs. 15 and 23);
a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to an input (col. 5 lines 24-28; col. 8 lines 33-55), the firing member comprising:
a central portion (300 and portions near 300) movable within the end effector (col. 8 lines 33-55), wherein the flexible drive bar (270) is attached to the central portion (fig. 8);
an anvil jaw-engaging cam (302) extending from the central portion that engages the anvil jaw during the firing stroke (col. 8 lines 33-55);
a cartridge jaw-engaging cam (304 or 306) extending from the central portion that engages the cartridge jaw (@ 308) during the firing stroke, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the cartridge jaw and the anvil jaw in compression against patient tissue captured intermediate the cartridge jaw and the anvil jaw during the firing stroke (col. 8 lines 33-55); and
a drive bar support (any of #240, 1242 or 2512), comprising:
a proximal end (further from end effector):
a distal end (closer to end effector);
a longitudinal aperture (see inner slot as shown in figs. 8, 15 and 23) extending between the proximal end and the distal end, wherein the flexible drive bar extends within the longitudinal aperture, wherein the longitudinal aperture is defined by an inner sidewall, and wherein the inner sidewall entirely surrounds the perimeter of the supported portion of the drive bar (see any of figs. 8, 15 and 23).

Shelton disclose a firing drive comprising a flexible drive bar, but fails to disclose that the firing drive is driven by a motor.
However, Zemlok teaches a motor-driven (200; paragraph 66) firing drive (213, 220) comprising a flexible drive bar (213; paragraphs 63-64), a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to a motor-driven input (paragraphs 66 and 68).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the firing drive and flexible drive bar of Shelton to be driven by a motor as taught by Zemlok.  Having previously manual inputs be carried out by motors was notoriously well-known in the art and helps to preserve the strength of the user and produces consistent amounts of force and speed as will normally be desirable during surgical operations.

Regarding claim 22, Shelton discloses a surgical stapling system (1200; 200), comprising:
a housing (1208);
a shaft (1206; 204) extending distally from the housing;
an end effector (1212; 12) movable between an open configuration and a closed configuration (col. 5 lines 14-25; col. 7 line 50 – col. 8 line 7), the end effector comprising:
a cartridge jaw (1216; 18) comprising a replaceable staple cartridge (1218; 20), wherein the staple cartridge comprises staples removably stored therein (col. 8 lines 33-40); and
an anvil jaw (1214; 22);
a firing drive, comprising:
a flexible (col. 8 lines 19-25; figs. 10-11; fig. 24) drive bar (270; 1314; 2508) comprising proximal end, a distal end, and an intermediate portion (a portion of the middle part of the bar supported by any of #240, 1242 or 2512) intermediate the proximal end and the distal end, wherein the intermediate portion comprises a perimeter (perimeter seen in figs. 15 and 23);
a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to an input (col. 5 lines 24-28; col. 8 lines 33-55), the firing member comprising:
a central portion (300 and portions near 300) movable within the end effector (col. 8 lines 33-55), wherein the distal end of the flexible drive bar (270) is attached to the central portion (fig. 8);
an anvil jaw-engaging cam (302; col. 8 lines 33-55) extending from the central portion;
a cartridge jaw-engaging cam (304 or 306) extending from the central portion, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the cartridge jaw and the anvil jaw in compression against patient tissue captured intermediate the cartridge jaw and the anvil jaw during the firing stroke (col. 8 lines 33-55); and
a flexible drive bar support (any of #240, 1242 or 2512), comprising:
a proximal support end (further from end effector);
a distal support end (closer to end effector);
an aperture (see inner slot as shown in figs. 8, 15 and 23) extending between the proximal support end and the distal support end, wherein the flexible drive bar extends within the aperture, wherein the aperture is defined by an inner sidewall, and wherein the inner sidewall entirely surrounds the perimeter of the intermediate portion of the drive bar (see any of figs. 8, 15 and 23).

Shelton disclose a firing drive comprising a flexible drive bar, but fails to disclose that the firing drive is driven by a motor.
However, Zemlok teaches a motor-driven (200; paragraph 66) firing drive (213, 220) comprising a flexible drive bar (213; paragraphs 63-64), a firing member (288) pushed distally from a proximal position to a distal fully-fired position by the flexible drive bar during a firing stroke to eject the staples from the staple cartridge in response to a motor-driven input (paragraphs 66 and 68).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the firing drive and flexible drive bar of Shelton to be driven by a motor as taught by Zemlok.  Having previously manual inputs be carried out by motors was notoriously well-known in the art and helps to preserve the strength of the user and produces consistent amounts of force and speed as will normally be desirable during surgical operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally pertains to surgical staplers with flexible firing bars extending through articulation joints and the supports for those firing bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731